Exhibit 10.2

Execution Version

 

 

 

CONTRIBUTION AGREEMENT

BY AND AMONG

ENBRIDGE ENERGY COMPANY, INC.,

ENBRIDGE PIPELINES (EASTERN ACCESS) L.L.C.

ENBRIDGE ENERGY, LIMITED PARTNERSHIP,

ENBRIDGE ENERGY PARTNERS, L.P.,

AND

ENBRIDGE PIPELINES (LAKEHEAD) L.L.C.

 

 

 

May 17, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1     

Section 1.1

   Definitions      1   

ARTICLE II CONTRIBUTIONS AT CLOSING AND OTHER CLOSING TRANSACTIONS

     3     

Section 2.1

   Partnership Agreement and Initial Series EA Capital Contributions      3     

Section 2.2

   Repayment of Certain Series EA Liabilities      4   

ARTICLE III COVENANTS AND CLOSING CONDITIONS

     4     

Section 3.1

   Covenants of the Parties      4     

Section 3.2

   Closing Conditions of the EEP Parties      5     

Section 3.3

   Closing Conditions of the EECI Parties      5   

ARTICLE IV CLOSING AND TERMINATION

     6     

Section 4.1

   Closing      6     

Section 4.2

   The EEP Parties’ Closing Obligations      6     

Section 4.3

   EECI Parties’ Closing Obligations      7     

Section 4.4

   Termination of Agreement      7     

Section 4.5

   Procedure Upon and Effect of Termination      7   

ARTICLE V LIMITATIONS

     8     

Section 5.1

   Disclaimer of Warranties and Representations      8     

Section 5.2

   Damages      8   

ARTICLE VI MISCELLANEOUS

     8     

Section 6.1

   Headings; References; Interpretation      8     

Section 6.2

   Successors and Assigns      9     

Section 6.3

   Third Party Rights      9     

Section 6.4

   Counterparts      9     

Section 6.5

   Governing Law      9     

Section 6.6

   Severability      9     

Section 6.7

   Amendment or Modification      10     

Section 6.8

   Waiver of Compliance; Consents      10     

Section 6.9

   Notices      10     

Section 6.10

   Integration      11   

Exhibits:

  

Exhibit A

   -    Form of Amended and Restated Partnership Agreement   

 

i



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This Contribution Agreement, dated May 17, 2012 (this “Agreement”), is entered
into by and among Enbridge Energy Company, Inc., a Delaware corporation
(“EECI”), Enbridge Pipelines (Eastern Access) L.L.C., a Delaware limited
liability company (“EECI EA Sub”), Enbridge Energy, Limited Partnership, a
Delaware limited partnership (the “Partnership”), Enbridge Energy Partners,
L.P., a Delaware limited partnership (“Enbridge Partners”) and Enbridge
Pipelines (Lakehead) L.L.C., a Delaware limited liability company (“Lakehead
GP”). The parties to this Agreement are each sometimes referred to as a “Party”
and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties wish to jointly fund, construct and operate the Eastern
Access Project (as defined below) while preserving the regulatory benefits
associated with leaving the legal title to, and direct ownership of, the
associated assets embedded within the Partnership.

NOW, THEREFORE, in consideration of the mutual undertakings and agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following capitalized terms shall have the meanings
given below. All references to dollar amounts refer to United States dollars.

“Affiliate” has the meaning assigned to such term in the Amended and Restated
Partnership Agreement.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Amended and Restated Partnership Agreement” means the form of Fourth Amended
and Restated Agreement of Limited Partnership of the Partnership attached to
this Agreement as Exhibit A, which agreement shall become effective in
accordance with its terms upon the execution by all of the Parties thereto at
the Closing as provided in Article II.

“Board” means the Board of Directors of EEM.

“Capital Contribution” has the meaning assigned to such term in the Amended and
Restated Partnership Agreement.

“Closing” means the consummation of the transactions contemplated by Article II
on the Closing Date.

“Closing Date” means May 17, 2012, unless otherwise agreed to in writing by the
Parties.



--------------------------------------------------------------------------------

“Eastern Access Project” has the meaning assigned to such term in the Amended
and Restated Partnership Agreement.

“EECI” has the meaning assigned to such term in the preamble to this Agreement.

“EECI Parties” means EECI and EECI EA Sub.

“EECI AC Sub” means Enbridge Pipelines (Alberta Clipper) L.L.C., a Delaware
limited liability company.

“EECI EA Sub” has the meaning assigned to such term in the preamble to this
Agreement.

“EEM” means Enbridge Energy Management, L.L.C., a Delaware limited liability
company.

“EEP Parties” means Enbridge Partners, the Partnership and Lakehead GP.

“Enbridge Partners” has the meaning assigned to such term in the preamble to
this Agreement.

“General Partner Interest” has the meaning assigned to such term in the Amended
and Restated Partnership Agreement.

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

“Initial Series EA Capital Contribution” has the meaning assigned to such term
in the Amended and Restated Partnership Agreement.

“Intercompany Preliminary EA Construction Cost Payable” has the meaning assigned
to such term in the Amended and Restated Partnership Agreement.

“Lakehead GP” has the meaning assigned to such term in the preamble to this
Agreement.

“Law” means any statute, law, treaty, rule, code, ordinance, requirement,
regulation, permit or certificate of any Governmental Authority, any
interpretation of any of the foregoing by any Governmental Authority, or any
binding judgment, decision, decree, injunction, writ, order or like action of
any court, arbitrator or other Governmental Authority.

“Limited Partner Interest” has the meaning assigned to such term in the Amended
and Restated Partnership Agreement.

“Material Adverse Effect” means (i) a single event, occurrence or fact that,
alone or together with all other events, occurrences or facts, would reasonably
be expected to result in a material adverse effect on the business, operations,
assets, liabilities, financial condition, results

 

2



--------------------------------------------------------------------------------

of operation or prospects of the Partnership as a whole or the Eastern Access
Project separately, other than changes in general economic, political or
business conditions that affect the Partnership in a manner similar to its
competitors or (ii) any condition or occurrence that has materially impaired or
would reasonably be expected to materially impair the ability of the EEP Parties
to consummate the Transactions or perform their respective obligations under the
Transaction Documents.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.

“Parties” has the meaning assigned to such term in the preamble to this
Agreement.

“Partnership” has the meaning assigned to such term in the preamble to this
Agreement.

“Preliminary Eastern Access Construction Costs” has the meaning assigned to such
term in the Amended and Restated Partnership Agreement.

“Series EA” has the meaning assigned to such term in the Amended and Restated
Partnership Agreement.

“Series EA Liabilities” has the meaning assigned to such term in the Amended and
Restated Partnership Agreement.

“Special Committee” means the committee of the Board, comprised solely of
independent directors of the Board, that was created by resolution of the Board
on October 28, 2011.

“Transaction Documents” means, collectively, this Agreement, the Amended and
Restated Partnership Agreement and any other agreements, documents and
instruments to be delivered by the Parties pursuant to Article IV.

“Transactions” means the transactions described in Article II.

“Wisconsin GP” means Enbridge Pipelines (Wisconsin) Inc., a Wisconsin
corporation.

ARTICLE II

CONTRIBUTIONS AT CLOSING AND OTHER CLOSING TRANSACTIONS

Section 2.1 Partnership Agreement and Initial Series EA Capital Contributions.
At the Closing, and subject to the terms and conditions of this Agreement, the
Parties hereby agree and undertake as follows:

(a) Each of Enbridge Partners, Lakehead GP, Wisconsin GP, EECI, EECI AC Sub and
EECI EA Sub will execute and deliver the Amended and Restated Partnership
Agreement;

(b) Enbridge Partners will contribute, as its Initial Series EA Capital
Contribution, immediately available U.S. dollars to the Partnership with respect
to the Series EA in an amount equal to 39.9995% of the Preliminary Eastern
Access

 

3



--------------------------------------------------------------------------------

Construction Costs. In exchange for such Initial Series EA Capital Contribution,
the Partnership will issue to Enbridge Partners a 39.9995% Limited Partner
Interest in the Series EA;

(c) Lakehead GP will contribute, as its Initial Series EA Capital Contribution,
immediately available U.S. dollars to the Partnership with respect to the Series
EA in an amount equal to 0.0005% of the Preliminary Eastern Access Construction
Costs. In exchange for such Initial Series EA Capital Contribution, the
Partnership will issue to Lakehead GP a 0.0005% General Partner Interest in the
Series EA;

(d) EECI will contribute, as its Initial Series EA Capital Contribution,
immediately available U.S. dollars to the Partnership with respect to the Series
EA in an amount equal to 59.99% of the Preliminary Eastern Access Construction
Costs. In exchange for such Initial Series EA Capital Contribution, the
Partnership will issue to EECI a 59.99% Limited Partner Interest in the Series
EA; and

(e) EECI EA Sub will contribute, as its Initial Series EA Capital Contribution,
immediately available U.S. dollars to the Partnership with respect to the Series
EA in an amount equal to 0.01% of the Preliminary Eastern Access Construction
Costs. In exchange for such Initial Series EA Capital Contribution, the
Partnership will issue to EECI EA Sub a 0.01% Limited Partner Interest in the
Series EA.

Section 2.2 Repayment of Certain Series EA Liabilities. Immediately following
the Transactions described in Section 2.1 and subject to the other terms and
conditions of this Agreement, the Series EA will use the immediately available
U.S. dollars contributed by EECI, EECI EA Sub, Enbridge Partners and Lakehead GP
to repay in full the Intercompany Preliminary EA Construction Cost Payable.

ARTICLE III

COVENANTS AND CLOSING CONDITIONS

Section 3.1 Covenants of the Parties. Each of the Parties agrees to use its
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective the Transactions on the Closing
Date, including using their reasonable best efforts to satisfy the conditions to
Closing set forth in this Article III. Each of the Parties will furnish to the
other Parties such necessary information and reasonable assistance as such other
Parties may reasonably request in connection with the foregoing obligations.

 

4



--------------------------------------------------------------------------------

Section 3.2 Closing Conditions of the EEP Parties. The obligation of the EEP
Parties to consummate the Transactions is subject, at the option of the EEP
Parties, to the satisfaction at or prior to the Closing of all of the following
conditions:

(a) Transaction Documents. The EECI Parties shall have executed and delivered
(or caused to be executed and delivered) all Transaction Documents that the EECI
Parties are required to execute and deliver to the EEP Parties under
Section 4.3;

(b) No Action. No action, proceeding or litigation (excluding any action,
proceeding or litigation initiated by the EEP Parties or any of their respective
Affiliates) shall be pending or threatened before any Governmental Authority
seeking to enjoin or restrain the consummation of the Transactions or recover
damages from any EEP Party or any Affiliate of an EEP Party resulting therefrom;

(c) No Existing Order. No Order shall have been entered and be in effect, and no
Law shall have been promulgated or enacted and be in effect, that restrains,
enjoins or invalidates this Agreement or the consummation of the Transactions;

(d) Consents. All consents, licenses and approvals from all third parties or
Governmental Authorities (other than such consents, licenses and approvals the
failure of which to obtain or with which to comply would not reasonably be
expected to have a Material Adverse Effect with respect to the EEP Parties or a
material adverse effect with respect to the EECI Parties) that are necessary or
appropriate for the EECI Parties or the EEP Parties to consummate the
Transactions shall have been obtained;

(e) Special Committee Approval. The Special Committee shall not have withdrawn
or qualified its approval of this Agreement and the Transactions; and

(f) Contributions. The Partnership in respect of the Series EA shall have
received the Capital Contributions from EECI and EECI EA Sub as described in
Section 2.1.

Section 3.3 Closing Conditions of the EECI Parties. The obligation of the EECI
Parties to consummate the Transactions is subject, at the option of the EECI
Parties, to the satisfaction at or prior to the Closing of all of the following
conditions:

(a) Transaction Documents. The EEP Parties shall have executed and delivered (or
caused to be executed and delivered) all Transaction Documents that the EEP
Parties are required to execute and deliver to the EECI Parties under
Section 4.2;

(b) No Action. No action, proceeding or litigation (excluding any action,
proceeding or litigation initiated by the EECI Parties or any of their
respective Affiliates) shall be pending or threatened before any Governmental
Authority seeking to enjoin or restrain the consummation of the Closing or
recover damages from any EECI Party or any Affiliate of an EECI Party resulting
therefrom;

 

5



--------------------------------------------------------------------------------

(c) No Existing Order. No Order shall have been entered and be in effect, and no
Law shall have been promulgated or enacted and be in effect, that restrains,
enjoins or invalidates this Agreement or the consummation of the Transactions;

(d) Consents. All consents, licenses and approvals from all third parties or
Governmental Authorities (other than such consents, licenses and approvals the
failure of which to obtain or with which to comply would not reasonably be
expected to have a Material Adverse Effect with respect to the EEP Parties or a
material adverse effect with respect to the EECI Parties) that are necessary or
appropriate for the EECI Parties or the EEP Parties to consummate the
Transactions shall have been obtained;

(e) No Material Adverse Effect. There shall have been no Material Adverse Effect
since the date of this Agreement;

(f) Special Committee Approval. The Special Committee shall not have withdrawn
or qualified its approval of this Agreement and the Transactions; and

(g) Contributions. The Partnership in respect of the Series EA shall have
received the Capital Contributions from Enbridge Partners and Lakehead GP, as
described in Section 2.1.

ARTICLE IV

CLOSING AND TERMINATION

Section 4.1 Closing. Subject to the satisfaction of the conditions set forth in
Sections 3.2 and 3.3 (or waiver thereof by the party entitled to the benefit
thereof), the Closing shall be held on the Closing Date at 10:00 a.m., local
time, at the office of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, Texas, or at such other time or place as the Parties may otherwise
agree in writing. For all intents and purposes, the Closing shall be deemed
effective at 12:01 a.m. on the Closing Date.

Section 4.2 The EEP Parties’ Closing Obligations. At Closing, Enbridge Partners
shall deliver, or cause to be delivered, to the EECI Parties, the other EEP
Parties or to the Partnership in respect of Series EA, as applicable, the
following:

(a) the Amended and Restated Partnership Agreement, duly executed by each of
Enbridge Partners, Lakehead GP and Wisconsin GP evidencing, among other things,
the issuance of (i) a 0.0005% General Partner Interest in the Series EA to
Lakehead GP, (ii) a 39.9995% Limited Partner Interest in the Series EA to
Enbridge Partners, (iii) a 59.99% Limited Partner Interest in the Series EA to
EECI and (v) a 0.01% Limited Partner Interest in the Series EA to EECI EA Sub;

(b) immediately available U.S. dollars in an amount equal to 40% of the
Preliminary Eastern Access Construction Costs (of which 0.0005% shall be
delivered on behalf of Lakehead GP); and

 

6



--------------------------------------------------------------------------------

(c) any other agreements, instruments and documents that are otherwise necessary
and appropriate to consummate the Transactions that may be reasonably requested
by the EECI Parties.

Section 4.3 EECI Parties’ Closing Obligations. At Closing, EECI shall deliver,
or cause to be delivered, to the EEP Parties or to the Partnership in respect of
Series EA, as applicable, the following:

(a) the Amended and Restated Partnership Agreement, duly executed by EECI, EECI
AC Sub and EECI EA Sub;

(b) immediately available U.S. dollars in an amount equal to 60% of the
Preliminary Eastern Access Construction Costs (of which 0.01% shall be delivered
on behalf of EECI EA Sub); and

(c) any other agreements, instruments and documents that are otherwise necessary
and appropriate to consummate the Transactions that may be reasonably requested
by the EEP Parties.

Section 4.4 Termination of Agreement. This Agreement may be terminated prior to
the Closing only under the following conditions:

(a) at the election of Enbridge Partners (with the prior approval of the Special
Committee) or EECI on or after June 30, 2012, if the Closing shall not have
occurred by the close of business on such date, provided, that the terminating
Party is not then in material default of any of its obligations hereunder;

(b) by mutual written consent of Enbridge Partners (with the prior approval of
the Special Committee) and EECI;

(c) by written notice from (i) EECI to Enbridge Partners that there has been an
event, change, occurrence or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect or (ii) Enbridge Partners (with the
prior approval of the Special Committee) to EECI that there has been an event,
change, occurrence or circumstance that has had or would reasonably be expected
to have a material adverse effect on EECI’s ability to consummate the
Transactions; or

(d) by Enbridge Partners (with the prior approval of the Special Committee) or
EECI if there shall be in effect a final nonappealable Order of a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the Transactions.

Section 4.5 Procedure Upon and Effect of Termination. In the event of
termination of this Agreement under Section 4.4 other than by the mutual written
consent of Enbridge Partners (with the prior approval of the Special Committee)

 

7



--------------------------------------------------------------------------------

and EECI, written notice of termination shall promptly be delivered by the
terminating Party to the other Parties. This Agreement shall terminate
immediately upon delivery of such notice or upon such mutual written consent, as
applicable, and the Transactions shall be abandoned without liability to, or
further action by, any of the Parties; provided, that no such termination shall
relieve any Party from liability for any breach of this Agreement that occurred
prior to such termination.

ARTICLE V

LIMITATIONS

Section 5.1 Disclaimer of Warranties and Representations. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN ANY OTHER PROVISION OF THIS AGREEMENT, IT
IS THE EXPLICIT INTENT OF EACH PARTY HERETO THAT NO PARTY IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER TO ANY OTHER PARTY, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE.

Section 5.2 Damages. NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY
OTHER PROVISION OF THIS AGREEMENT, EACH PARTY HEREBY AGREES THAT THE RECOVERY BY
ANY PARTY HERETO OF ANY DAMAGES OR OTHER LIABILITIES SUFFERED OR INCURRED BY IT
AS A RESULT OF ANY BREACH BY THE OTHER PARTY OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL DAMAGES AND/OR LIABILITIES
SUFFERED OR INCURRED BY THE NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE
BREACHING PARTY OF ITS OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL THE BREACHING
PARTY BE LIABLE TO THE NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST
PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION) SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS OBLIGATIONS HEREUNDER.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions of this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including, without limitation, all Exhibits attached to this Agreement, and not
to any particular provision of this Agreement. All references herein to
Articles, Sections and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement

 

8



--------------------------------------------------------------------------------

and the Exhibits attached to this Agreement, and all such Exhibits attached to
this Agreement are hereby incorporated herein and made a part hereof for all
purposes. All singular nouns or pronouns shall include the plural and vice
versa.

Section 6.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. The EEP Parties may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of EECI, which
consent shall not be unreasonably withheld, conditioned, or delayed. The EECI
Parties may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Enbridge Partners (subject to the prior
approval of the Special Committee), which consent shall not be unreasonably
withheld, conditioned, or delayed.

Section 6.3 Third Party Rights. The provisions of this Agreement are intended to
bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no other person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

Section 6.4 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same agreement
binding on the Parties.

Section 6.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Texas applicable to contracts made and
to be performed wholly within such state without giving effect to conflict of
law principles thereof. Each of the Parties hereto hereby submits to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of Texas, Houston Division, or in the event there is no applicable
federal jurisdiction, to the non-exclusive jurisdiction of any state court of
competent jurisdiction located in Houston, Texas, for the purposes of all legal
proceedings arising out of or relating to this Agreement. Each of the Parties
hereby irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Section 6.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
Laws of any Governmental Authority having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 6.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided
that any amendment or modification agreed to by the EEP Parties that would
adversely affect any of the EEP Parties (to be determined in the sole discretion
of the general partner of the Partnership generally) shall be subject to the
prior approval of the Special Committee. Each such instrument shall be reduced
to writing and shall be designated on its face as an Amendment to this
Agreement.

Section 6.8 Waiver of Compliance; Consents. Any failure of any of the Parties to
comply with any obligation, covenant, agreement or condition herein may be
waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Any waiver granted by any EEP Party that would
adversely affect any of the EEP Parties (to be determined in the sole discretion
of the general partner of the Partnership generally) shall be subject to the
prior approval of the Special Committee.

Section 6.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the following addresses:

If to the EECI Parties, to:

Enbridge Inc.

3000 Fifth Avenue Place

425 – 1st Street S.W.

Calgary, Alberta

T2P 3L8 Canada

Attention: Executive Vice President and Chief Legal Officer

Facsimile: 403-231-3920

If to the EEP Parties, to:

Enbridge Energy Partners, L.P.

1100 Louisiana Street, Suite 3300

Houston, Texas 77001

Attention: Vice President—Law and Deputy General

Counsel Facsimile: 713-821-2000

 

10



--------------------------------------------------------------------------------

Section 6.10 Integration. This Agreement and the other Transaction Documents
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
other Transaction Documents contain the entire understanding of the Parties with
respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.

 

ENBRIDGE ENERGY, LIMITED PARTNERSHIP By:   ENBRIDGE PIPELINES (LAKEHEAD), L.L.C.
  its general partner By:  

/s/ MARK A. MAKI

Name:   Mark A. Maki Title:   President ENBRIDGE ENERGY PARTNERS, L.P. By:  
ENBRIDGE ENERGY MANAGEMENT, L.L.C.,   as delegate of authority of Enbridge
Energy Company, Inc., its general partner By:  

/s/ LEON A. ZUPAN

Name:   Leon A. Zupan Title:   Executive Vice President – Gas Pipelines ENBRIDGE
PIPELINES (LAKEHEAD) L.L.C. By:  

/s/ MARK A. MAKI

Name:   Mark A. Maki Title:   President ENBRIDGE ENERGY COMPANY, INC. By:  

/s/ TERRANCE L. MCGILL

Name:   Terrance L. McGill Title:   President

Signature Page – Contribution Agreement

of Enbridge Energy, Limited Partnership



--------------------------------------------------------------------------------

ENBRIDGE PIPELINES (EASTERN ACCESS) L.L.C. By:  

/s/ BRUCE A. STEVENSON

Name:   Bruce A. Stevenson Title:   Corporate Secretary

Signature Page – Contribution Agreement

of Enbridge Energy, Limited Partnership



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED PARTNERSHIP AGREEMENT

 

EXHIBIT A